         Case 1:01-cv-01357-RCL Document 810 Filed 05/28/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JOHN DOE I, et al.,                               )
                                                  )
               Plaintiffs,                        ) Civil Action No. 01-1357 (RCL/AK)
                                                  )
v.                                                )
                                                  )
EXXON MOBIL CORPORATION, et al.,                  )
                                                  )
               Defendants.                        )
                                                  )


             JOINT MOTION TO MODIFY THE SCHEDULE RELATING
         TO MR. DEVOR’S DEPOSITION AND REBUTTAL REPORT (IF ANY)

       The parties respectfully and jointly move to modify the schedule relating to the

deposition of one of Plaintiffs’ experts, Harris Devor, so that his deposition may be taken on

June 16, 2021 (and his rebuttal report, if any, would be due on June 21, 2021). All other dates on

the schedule would remain the same.

       Pursuant to the existing schedule, Plaintiffs’ expert rebuttal reports are due on June 14,

2021 and the close of all discovery is the same date. The parties have agreed to deposition dates

for their respective experts and are proceeding on that basis. Because of scheduling issues, the

parties have agreed that the deposition of one expert (Mr. Devor) will proceed on June 16, with

Mr. Devor’s rebuttal report due June 21, if the Court permits the schedule to be modified as

jointly requested herein.

       All other dates in the schedule would remain the same. All other rebuttal reports will be

due by June 14, 2021 and all discovery will close on that date. Summary judgment motions

would continue to be due 45 days from that date (i.e., on July 29, 2021).
          Case 1:01-cv-01357-RCL Document 810 Filed 05/28/21 Page 2 of 3




       Accordingly, the parties respectfully request that their Joint Motion to Modify the

Schedule Relating to Mr. Devor’s Deposition and Rebuttal Report (if any) be granted.

                                                    Respectfully submitted,

Signed:                                             Signed:

/s/ Kit A. Pierson                                  /s/ Jaren Janghorbani
Kit A. Pierson (Bar No. 398123)                     Theodore V. Wells, Jr. (Bar No. 468934)
Agnieszka M. Fryszman (Bar No. 459208)              Jaren E. Janghorbani (admitted pro hac vice)
Robert W. Cobbs (Bar No. 1045579)                   PAUL, WEISS, RIFKIND, WHARTON &
Nicholas J. Jacques (Bar No. 1673121)               GARRISON LLP
COHEN MILSTEIN SELLERS & TOLL PLLC                  1285 Avenue of the Americas
1100 New York Ave., N.W.                            New York, NY 10019-6064
Suite 500, East Tower                               Telephone: (212) 373-3000
Washington, DC 20005                                twells@paulweiss.com
Tel: (202) 408-4600                                 jjanghorbani@paulweiss.com
Fax: (202) 408-4699
afryszman@cohenmilstein.com                         Justin Anderson (Bar No. 1030572)
kpierson@cohenmilstein.com                          Mitchell Webber (Bar No. 1024005)
rcobbs@cohenmilstein.com                            PAUL, WEISS, RIFKIND, WHARTON &
njacques@cohenmilstein.com                          GARRISON LLP
                                                    2001 K Street, N.W.
                                                    Washington, DC 20006-1047
Paul L. Hoffman (admitted pro hac vice)             Telephone: (202) 223-7300
SCHONBRUN SEPLOW HARRIS & HOFFMAN LLP               janderson@paulweiss.com
11543 W. Olympic Blvd                               mwebber@paulweiss.com
Los Angeles, CA 90064
Tel: (310) 396-0731
hoffpaul@aol.com

Terrence P. Collingsworth (Bar No. 471830)
INTERNATIONAL RIGHTS ADVOCATES
621 Maryland Ave., N.E.
Washington, DC 20002
Tel: (202) 255-2198


Attorneys for Plaintiffs                            Attorneys for Defendants Exxon Mobil
                                                    Corporation and ExxonMobil Oil Indonesia
                                                    Inc.

Dated: May 28, 2021                                 Dated: May 28, 2021




                                                2
          Case 1:01-cv-01357-RCL Document 810 Filed 05/28/21 Page 3 of 3




                                   CERTIFICATE OF SERVICE

         I hereby certify that on May 28, 2021, I electronically filed the foregoing Joint Motion to

Modify the Schedule Relating to Mr. Devor’s Deposition and Rebuttal Report (If Any) with the

Clerk of the Court using the ECF, who in turn sent notice to all counsel of record.



Dated:     May 28, 2021                               /s/ Kit A. Pierson
                                                      Kit A. Pierson
